Citation Nr: 1132319	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-43 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1971 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2007, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD.  Also in January 2007, and again in January 2010 the Board remanded the issue of entitlement to service connection for PTSD to the RO for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The competent, credible evidence of record reflects that the Veteran did not serve in combat.

2.  An in-service stressor sufficient to cause PTSD has not been verified. 

3.  The Veteran was treated in service for psychiatric complaints.  His current psychiatric disorders have not been shown to be related to service.  


CONCLUSION OF LAW

A psychiatric disorder to include post-traumatic stress disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309.  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in March 2004 included the criteria for reopening a previously denied claim.  While this notice did not satisfy Kent, the Board subsequently reopened the claim.  Thus any deficiency in the notice is immaterial.  Further in December 2003, he was provided with an adequate notice letter regarding direct service connection for PTSD.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained VA treatment records.  Further, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Additionally a VA examination with an opinion was conducted.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to other specific development warranted in this case, the Board points out that service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that a claimed inservice stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and a claimed inservice stressor.  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary, depending upon whether a Veteran engaged in "combat with the enemy" in service.  The Court has held that the VA must make a specific finding as to whether a Veteran engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat - a determination that is to be made on a case-by-case basis - requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  If the evidence establishes that a Veteran engaged in combat with the enemy and a claimed stressor is related to that combat, then his lay testimony alone may establish the occurrence of the claimed inservice stressor, and no further development or corroborative evidence is required, provided such testimony is "satisfactory," i.e., credible, and consistent with the circumstances, conditions, or hardships of service. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, the VA determines either that a Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat-related, his lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  The amendment applies to this claim since it was appealed to the Board before July 12, 2010 and was not decided by the Board as of July 12, 2010.  

Here, the Veteran claims that he has PTSD due to his military service.  He claims that he was locked in a torpedo tube on September 1, 1973 during routine cleaning, and that while on a mission aboard the USS BLUEBACK, his ship was fired upon while moored off the shores of Russia.  

The record shows that the Veteran has been diagnosed with PTSD due to his military service.  VA outpatient treatment records show that in December 2004, he was diagnosed with PTSD, chronic, severe, secondary to service in the Navy.  He was also diagnosed with PTSD and other psychiatric disorders on VA examination in October 2009.  In order for his claim to prevail, his claimed inservice stressor(s) must be verified and associated with his current diagnosis.  As noted, he has claimed as his inservice stressors that he was locked in a torpedo tube and that he was fired upon by hostile forces while performing an intelligence mission within three miles of the Soviet Union and assigned to the USS BLUEBACK.  

As to the stressor regarding being locked in a torpedo tube in September 1973, it is noted that the new regulation does not apply since this is a noncombat stressor.  This does not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."  It is noted that service records show that the Veteran was not engaged in combat with the enemy.  As such, this stressor must be objectively verified through independent means to constitute a confirmed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997). See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

In a November 2010 formal finding, the RO reported that they were unable to verify the reported PTSD stressor based upon the evidence submitted by the Veteran.  As such, there is no confirmation of the non-combat stressor upon which the Veteran's PTSD claim is based. It is noted that in a November 2007 statement, the Veteran's brother, who was also stationed aboard the USS BLUEBACK with the Veteran, stated that he believed that at some time during his tour of duty, the Veteran was evaluated for claustrophobia, but that he did not know the outcome or if they were even performed.  This statement is not sufficient to verify the claimed stressor.  

For these reasons, the Board finds that an in-service noncombat stressor sufficient to cause PTSD has not been verified.  As there is no credible supporting evidence of an in-service stressful event which qualifies as a PTSD stressor upon which a diagnosis of PTSD may be made, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Given these circumstances, the Board cannot ascertain that the Veteran has a verified in-service stressor of being locked in a torpedo tube.  Under applicable law, objective corroboration is absolutely essential to establish a noncombat-related stressor, where, as here, also not implicating the new regulation removing the corroboration requirement when there is fear of hostile military action.  Thus, the Veteran's lay statement while obviously very pertinent to the matter at hand, cannot on its own confirm a stressor.  And in reviewing his STRs, and personnel file, there is no reference to the incident.  As well, in September 2010, the RO sent a verification of stressor request to The U.S. Joint Service Records Retention Center (JSRRC).  In November 2010, the RO received a response of the JSRRC in which they stated that they reviewed the September 1973 deck logs from the USS BLUEBACK which showed that the ship conducted operations in Yolosuka, Japan and do not document that the ship was fired upon.  The deck logs did show that the ship moored in Yokosuka on September 4, 1973 and that on September 15, 1973 the ship was underway and commenced special operations with limited deck log entries.  There is nothing in those records that could substantiate the claimed noncombat stressor.  

Having afforded full consideration to the current record, the Board is unable to corroborate the Veteran's alleged in-service stressor.  Accordingly, the Veteran's claim for service connection for PTSD based on this stressor must be denied. Though a treatment provider has diagnosed PTSD related to service, without a confirmed stressor to support a clinical diagnosis of PTSD the benefit sought cannot be established.  Accordingly, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As to the stressor of being fired upon by hostile forces while performing an intelligence mission within three miles of the Soviet Union, this stressor meets the requirements of fear of hostile military action.  Here, the Veteran claims that he was in a combat situation, being fired upon by shells, small arms and artillery while his ship, USS BLUEBACK (SS-581), was off the shores of Russia.  

Service records show that the Veteran was in the United States Navy and served aboard the USS BLUEBACK (SS-581).  As noted above, in September 2010, the RO sent a verification of stressor request to The U.S. Joint Service Records Retention Center (JSRRC).  In November 2010, the RO received a response of the JSRRC in which they stated that they reviewed the September 1973 deck logs from the USS BLUEBACK which showed that the ship conducted operations in Yolosuka, Japan and do not document that the ship was fired upon.  The deck logs did show that the ship moored in Yokosuka on September 4, 1973 and that on September 15, 1973 the ship was underway and commenced special operations with limited deck log entries.  

The Veteran's DD-214 shows that the Veteran was an ordnance mechanic.  There is no indication on the DD-214 that the Veteran was off the shores of Russia while aboard the USS BLUEBACK.  

The Veteran was informed that he could submit lay statements to support his claim; he reported that he his brother had served aboard the ship with him during this time and that he would submit a statement; however the statement submitted by his brother in November 2007 makes no mention of the USS BLUEBACK being moored off the shores of Russia and being fired upon.  Thus it has no probative value regarding the verification of the claimed stressor.   There is no evidence from any family, friends, or fellow service members that the Veteran was sent to Russia while aboard the USS BLUEBACK.  There is no evidence that the Veteran ever engaged in combat with the enemy therefore any claimed stressors must be independently verified or corroborated.  

The Veteran's claim fits within the meaning of "fear of hostile military or terrorist activity" however this claimed event is not consistent with the places, types, and circumstances of the Veteran's service, as discussed above; therefore his lay testimony alone does not establish the existence of this claimed stressor.   

While the VA medical note written in December 2004 found PTSD secondary to service in the Navy, the VA examiner based his opinion on unverified events that are wholly inconsistent with the places, types and circumstances of the Veteran's service, and thus his opinion that the Veteran has PTSD due to his military service is of no probative value.  Further on VA examination in October 2009 the examiner found that the Veteran had depression, PTSD, and anxiety disorder, not related to service.  The examiner noted that the Veteran reported several inservice stressors and that none met these stressors did not meet criterion A of DSM-IV.  He noted several post service stressors including, fighting and being stabbed in the abdomen as well as being in several car accidents.  The examiner stated that these did meet criterion A of DSM-IV.  He also noted that the other PTSD diagnoses are not related to the Veteran's military service.  It was pointed out that the Veteran was seen for occupational stress related to his submarine service and am adjustment reaction of adult life with depression while in the military.  He was reassigned to shore work with no further mental health complaints.  It was noted that in August 1975 he had a normal psychiatric evaluation.  The examiner noted that after service, in 1979 the Veteran was seen for mental health with on objective evidence of anxiety or depression at that time.  The examiner reported that in 1995 the Veteran was treated for substance abuse and a VA examination in October 1996 there was no evidence of anxiety and the Veteran was having problems with substance abuse.  The examiner summarized that the Veteran does appear to have PTSD, anxiety, and depression but that none are related to his military experience.  He went on to say that the anxiety and depression cannot be separated from his polysubstance abuse.  

As the record does not contain evidence of a causal connection between the Veteran's current PTSD and his military service, service connection is not warranted.  Further there is no showing that the currently diagnosed anxiety disorder and depression are related to service, including to his inservice treatment for nervous complaints in September 1973, July 1974. December 1974, and March 1975.  In September 1973 he complained of headaches, which he reported began five years prior.   In July 1974, he was noted to be mildly depressed and found to have psychophysiological musculoskeletal disorder-tension headaches and adjustment reaction of adult life with depression.  The same finding was noted in December 1974.  In March 1975 he was evaluated to see if reassignment to shore duty had taken care of his problem.  No further findings or treatment are noted in service.   In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's psychiatric disorders to active duty, despite any contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's diagnosed disorders and active duty service.  In fact, as noted, a VA examiner has stated that there is no relationship between any disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.

The Board has considered the lay statements reported by the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his psychiatric disorders including PTSD are the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his psychiatric diagnoses and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the disorders and the Veteran's period of service.  As he is found to be not competent as to this consideration, a discussion on credibility is not necessary.

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of a psychiatric problem after service until 1979, several years after service, weighs heavily against the claim.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran himself has stated that his treatment did not begin until a few years after service.  (See, Board hearing testimony).  Additionally while his daughter has offered a lay statement regarding her witnessing the Veteran's symptoms, she did not indicate any dates regarding when she was aware of his unusual behavior.  The statement therefore is not probative on the issue of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder including PTSD etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a psychiatric disorder to include PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


